UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X
                                                         :
Bouchard Transportation Co., Inc.,                       :
                                                         : Case No.: 1:19-cv-09559-MKV
        Plaintiff,                                       :
                                                         :  Hon. Mary Kay Vyskocil
          v.                                             :
                                                         :
Laurel Shipping LLC and Gulf Oil LP,                     :
                                                         :
        Defendants.                                      : ORDER FOR APPOINTMENT OF
                                                         : SUBSTITUTE CUSTODIAN
                                                         :
                                                         :                    USDC SDNY
                                                         :                    DOCUMENT
------------------------------------------------------- X                     ELECTRONICALLY FILED
Laurel Shipping LLC,                                     :                    DOC #:
                                                         :                    DATE FILED: 2/14/2020
        Third-Party Plaintiff,                           :
                                                         :
          v.                                             :
                                                         :
M/V ELLEN S. BOUCHARD, IMO No.                           :
8117952, Official No. 644590, her engines,               :
apparel, furniture, equipment, appurtenances, :
tackle, etc., M/V MORTON S. BOUCHARD :
Jr., IMO No. 9794680, Official No. 1265315, :
her engines, apparel, furniture, equipment,              :
appurtenances, tackle, etc., M/V JANE A.                 :
BOUCHARD, IMO No. 9269702, Official                      :
No. 1139762, her engines, apparel, furniture, :
equipment, appurtenances, tackle, etc., and              :
M/V EVENING STAR, IMO number                             :
9629768, Official number 1234828, her                    :
engines, apparel, furniture, equipment,                  :
appurtenances, tackle, etc.,                             :
                                                         :
        Third-Party Defendants.                          :
---------------------------------------------------------X




                                              1
       THIS MATTER is before the Court on Defendant Laurel Shipping LLC’s (“Laurel”)

Motion for Appointment of Substitute Custodian (the “Motion”). Having reviewed the applicable

filings and law, it is hereby

       ORDERED AND ADJUDGED that the Motion for Appointment of Substitute Custodian

is GRANTED.

       IT IS FURTHER ORDERED that National Maritime Services, Inc. (“NMS”) is hereby

appointed the substitute custodian of the Vessels to retain the same in custody for possession and

safekeeping during the pendency of their arrest in this jurisdiction, for the compensation set forth

in the fee schedule included in the Declaration of Substitute Custodian filed with the Court.

       IT IS FURTHER ORDERED that the United States Marshal for the Southern District of

New York is hereby authorized and directed upon the seizure of the M/V ELLEN S.

BOUCHARD, IMO Number 8117952, Official Number 644590, M/V MORTON S.

BOUCHARD JR, IMO Number 9794680, Official Number 1265315, M/V JANE A.

BOUCHARD, IMO Number 9269702, Official Number 1139762, and M/V EVENING STAR,

IMO Number 9629768, Official Number 1234828 (collectively, the “Vessels”), and the Vessels’

engines, apparel, furniture, equipment, appurtenances, tackle, etc., in rem, pursuant to

said Warrant of Arrest, to surrender the possession thereof to the custody of the Substitute

Custodian, NMS, by their arrest.

       IT IS FURTHER ORDERED that the Marshal shall be discharged from his duties and

responsibilities for the safekeeping of the Vessels and be held harmless from any and all

claims arising out of the substituted possession and safekeeping.

        IT IS FURTHER ORDERED that NMS shall, at the direction of the Vessel’s owner or

Laurel, and by appointment only, permit prospective purchasers to board and inspect the Vessels.

                                                 2
        IT IS FURTHER ORDERED that all Marshal’s costs be paid prior to the release of the

Vessels and all further constructive costs will be borne by Laurel unless Laurel is awarded

expenses and costs against the Vessels.

        IT IS FURTHER ORDERED that the Substitute Custodian must sign a receipt for the

Vessels and the Marshal must attest to the date and time of release on a U.S. Marshal’s Return.

        IT IS FURTHER ORDERED that all reasonable expenditures which may be incurred by

the United States of America and NMS, or by any party advancing funds to NMS, in towing,

safekeeping, and maintaining the Vessels while she is in custodial legis shall be administrative

expenses in this action and a first charge on the Vessels herein, to be paid prior to the release of

the Vessels or the distribution of proceeds.

        IT IS FURTHER ORDERED that NMS, at its discretion, shall be permitted to move the

Vessels from their current location, if deemed necessary, to safe locations within the District, and

shall provide notice to the Court, U.S. Marshal, and all parties in this action upon moving the

Vessels. NMS shall also be allowed to discharge cargo, at its discretion, if necessary to perform

its duties as the substitute custodian.

        IT IS FURTHER ORDERED that NMS is authorized to take all reasonable measures to

protect and maintain the value of the Vessels and other related property in its custody and to

prevent liabilities to third parties, including personal injury, property or pollution damage,

without specific authorization.

        IT IS FURTHER ORDERED that NMS is authorized to release the Vessels from its

custody and control to their respective owners subject to a mutual agreement between all parties

to the suit.




                                                 3
       IT IS FURTHER ORDERED that NMS shall comply with all orders of the Captain of the

Port, United States Coast Guard, including but not limited to, an order to move the Vessels, and

any applicable federal, state, and local laws, regulations, and requirements pertaining to vessel

and port safety. NMS shall advise the Court, the parties to the action, and the United States

Marshal, of any movement of the Vessels pursuant to an order of the Captain of the Port, United

States Coast Guard, or otherwise within twenty-four hours of such Vessels movement.

       DONE AND ORDERED in New York, New York, this 14th day of February, 2020.




                                                    _______________________________
                                                    MARY KAY VYSKOCIL
                                                    UNITED STATES DISTRICT JUDGE




                                               4
